DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 3-9
Withdrawn: 
NONE
Rejected:
1, 3-9
Amended: 
1, 3
New: 
NONE
Independent:
1


Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because various values in Tables 1 and 2 are not legible; see the publication of the instant case (US 2021/0180168) at Tables 1 and 2, wherein illegible values are noted with a question mark “?” with a circle around it.  For example, in Table 1, under the heading “Type of treatment step”, every example is illegible. This defect is present in both the originally filed specification and in the substitute specification filed June 5, 2020.  Appropriate correction is required.
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 15 and 20 recites the limitation “the additive element” (singular). However, lines 4-6 of said claim as amended recites “the additive elements” (plural), and requires at least two additive elements. The recitation of both singular and plural when referring to “the additive element” is inconsistent, and therefore renders the claim indefinite, i.e. must a solid solution of aluminum and all of the additive elements form or just one of those elements? Claims dependent on claim 1 are likewise rejected under this statute. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2013/0264115).
Kobayashi teaches a process of forming an Al-Mg-Si wire comprising the steps of:
Claim 1

Kobayashi
Form a rough wire

Continuous casting-rolling to form (wire) preform
1 or more drawing treatments

Elongate into a wire
Form 1st solid solution, quench

Intermediate anneal 250-450°C t≥0.5 hr (or conditions identical to solution treatment)
Last wire drawing treatment

Finish elongating into wire
Form 2nd solid solution, quench
2nd SS 500-600°C t≤10 min (cl. 3)
Solution heat ≥450°C 
t=0.005s to 5 hr
quench ≥200°C/min

t≤1 min (cl. 4)


t>10 sec (cl. 5)

aging

age

Table 1: comparison of instant claims with Kobayashi
which meets the instant method steps of forming a rough drawn aluminum wire with Mg and Si, wire drawing (wherein “drawing” treatment is met by Kobayashi’s “elongating” step) to an intermediate profile, heat treating/1St solution heating, performing a last drawing treatment, heat treating by 2nd solution heating, and aging (see Kobayashi at [0064-0069]).  Further concerning the 1st solution heating, the heat treatment of Kobayashi occurs after part of the cold elongation treatment (wire drawing), and is termed by Kobayashi to be “intermediate heat treatment” [0080] (i.e. before final reduction has been reached). Though Kobayashi does not specify the amount of drawing passes after said “intermediate heat treatment” occurs, it would have been within the level of one of ordinary skill in the art to have performed the intermediate heat treatment of Kobayashi at a time before the last cold elongation treatment of Kobayashi, such as directly before the final cold elongation pass, because Kobayashi teaches said heat treatment given before final reduction is effective to improve workability [0080].
Concerning amended claim 1, Kobayashi teaches applying said process to an Al-Mg-Si alloy comprising (in wt%):0.03-1.5% Mg, 0.02-2.0% Si, 0.1-1.0% total Cu, Fe, Cr, Zr, and Mn, ≤0.08% Ti, ≤0.016% B, balance aluminum (see Kobayashi at abstract, [0043]), which overlaps the claimed alloying ranges.
Because Kobayashi teaches a process of heat treating and drawing with overlapping parameters, it is held that Kobayashi has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claims 3-6, as seen the in Table above, Kobayashi meets the instant claim limitations.
Concerning claim 7, though Kobayashi does not specify the formation of Mg2Si, Kobayashi teaches precipitates are formed after solutionizing, quenching, and aging [0088]. Because Kobayashi teaches a substantially identical process performed on an overlapping alloy, then substantially the same precipitates would reasonably be expected to form in the prior art, as for the instant invention.
Concerning claims 8 and 9, Kobayashi teaches an insulation covering layer can be applied to the instant aluminum wire [0028], and the covered electrical wire can be used in a wire harness [0030], which meets the instant limitations of coating with a coating layer and forming a wire harness.

Response to Amendment
In the response filed 6/10/22 applicant amended claims 1 and 3 and submitted various arguments traversing the rejections of record. No new matter has been added.
Applicant has not overcome the rejections in view of 112(b), as there is still inconsistency due to the presence of both singular and plural references to additive elements (see rejection above).
Applicant’s argument that the instantly claimed invention is allowable because Kobayashi fails to teach or suggest the claimed holding time for the 2nd solid solution treatment of ≤10 minutes has not been found clearly persuasive. Kobayashi teaches a holding time of 0.005 seconds to 5 hours for the final solution treatment [0083], which broadly overlaps the claimed holding time. Further, Kobabyashi teaches that a short time duration is typical for instances of heat treating in a continuous manner [0083], and that heat treating in a continuous manner is beneficial to reduce variations over the length of the wire [0085]. It would have been obvious to one of ordinary skill in the art to have performed a step of solution heating as set forth by Kobayashi, for a short retention time ≤10 minutes (as recited in amended claim 1), because Kobabyashi teaches short retention times are sufficient for heat treating by continuous processing, and that continuous processing is beneficial to reduce variations over the length of the wire.
Applicant’s argument that the claimed invention is allowable because Kobayashi fails to teach the first solution treatment is directly before the last wire drawing pass has not been found persuasive. The heat treatment of Kobayashi occurs after part of the cold elongation treatment (wire drawing), and is termed by Kobayashi to be “intermediate heat treatment” [0080]. Though Kobayashi does not specify the amount of drawing passes after said “intermediate heat treatment” of Kobayashi occurs, it would have been within the level of one of ordinary skill in the art to have performed the intermediate heat treatment of Kobayashi at a time before the last cold elongation treatment of Kobayashi, such as before the final cold elongation pass, because Kobayashi teaches said heat treatment is effective to improve workability [0080].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/
Examiner, Art Unit 1733                                                                                                                                                                                           9/22/2022